DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The term “OTP key values” is used in the claim, which is not a standard term used in the art, and the term was not defined in the disclosure.  Hence, one of ordinary skill in the art does not know what the meets and bounds of the claim are. Accordingly, for the purpose of examination OTP key values will be interpreted as just data stored in an OTP (one time programmable) memory.  Claims 2-9 depend on claim 1.

Regarding claim 10:  The term “OTP key values” is used in the claim, which is not a standard term used in the art, and the term was not defined in the disclosure.  Furthermore, the claim claims a device comprising an erase instruction circuit but then later claims the erase instruction circuit is removed.  Accordingly, it is indefinite as to what the device comprises. Hence, one of ordinary skill in the art does not know what the meets and bounds of the claim are.  Claims 11-16 depend on claim 10.

Regarding claim 17:  The term “OTP key values” is used in the claim, which is not a standard term used in the art, and the term was not defined in the disclosure.  Furthermore, the claim claims a device comprising an erase instruction circuit but then later claims the erase instruction circuit is removed.  Accordingly, it is indefinite as to what the device comprises. Hence, one of ordinary skill in the art does not know what the meets and bounds of the claim are.  Claims 18-20 depend on claim 17.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 8,547,763 B2) in view of Jamieson (2007/0039060 A1).

Regarding claim1:  Son (US 8,547,763 B2; FIG. 1 and FIG. 10; lines 60-67 on column 4 and lines 1-39 of column 5) teaches a one time programmable (OTP) memory comprising: 
     an OTP cell array (array 1000 in FIG. 1 and in FIG. 10) including a plurality of OTP cells (one iteration of a cell is illustrated as cell 1100 in FIG. 1; lines 60-67 of column 4 and lines 1-39 of column 5) and configured to store OTP key values (data stored in an OTP type memory) in the plurality of OTP cells arranged at intersections of a plurality of word lines (WLP and/or WLR in FIG. 1) and a plurality of bit lines (BL1:n); and 
     a control circuit (CONTROLLER 2000 in FIG. 10) configured to receive an erase instruction signal (PGM).
     Son does not specifically teach erase all the OTP key values by programming the plurality of OTP cells to an identical OTP key value in response to an erase instruction signal having a first logic level.
     Jamieson (2007/0039060 A1; FIG. 1 [0018-0019]) teaches a process for programming secure data into arrays of programmable and irreversible memory cells, read-protecting, and write- protecting cells, wherein all cells in the arrays containing the secure data are overwritten to programmed states such as all ones or all zeros if any intermediate steps fail in the process.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jamieson into the device and/or method of Son in a manner such that the controller would receive another PGM signal, PGM2, such that the controller would erase all the OTP key values by programming the plurality of OTP cells to an identical OTP key value, either all ones or all zeros, in response to an erase instruction signal PGM2, being driven by the same external device that drives PGM, having a first logic level indicating that an intermediate step in the process disclosed by Jamieson has failed when programming secure data into the array of Son.  The motivation to do so would have been to apply a process of programming secure data into the OTP memory array of Jamieson.  

Regarding claim 2:  Son as modified above inherently teaches the OTP memory of claim 1, wherein the control circuit is configured to erase all the OTP key values when a power (a signal such as PGM2 being driven HIGH to indicate a fail inherently requires a power being ON) is on in the OTP memory.

Regarding claim 3:  Son as modified above teaches the OTP memory of claim 1, wherein the control circuit is connected to an external circuit (Son discloses an external/outside circuit in lines 45-67 of column 13 and lines 1-16 of column 14), and configured to receive the erase instruction signal at a first node through the external circuit connected to either a power or a ground (inherently a power supply is connected such that the signal PGM and/or PGM2 is driven HIGH).

Regarding claim 4:  Son as modified above teaches the OTP memory of claim 1, wherein a first OTP cell of the plurality of OTP cells comprises: 
     a first transistor (1120 in FIG. 1 of Son) including a gate connected to a program word line (WLP)1 and configured to store a first OTP key value (a data bit or value); 
     a second transistor (1110) including a gate connected to a read word line (WR1) and configured to read the first OTP key value; and 34Attorney Docket No. SAM-58224 
     a bit line (BL1) connected to a drain of the second transistor and configured to transmit the first OTP key value.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 8,547,763 B2) as modified by Jamieson (2007/0039060 A1) , and further in view of Omid-Zohoor (2018/0019018 A1).

Regarding claim 5:  Son as modified above teaches the OTP memory of claim 4, wherein the control circuit is configured to erase the first OTP by breaking an insulator film of the transistor (“Therefore, an intensive electric field may be applied to the second gate insulation layer 1122 of the antifuse AF1 to break down an insulating property of the second gate insulation layer 1122 so that the selected memory cell 1100 is programmed”; lines 29-48 of column 11.).
     Son as modified above does not specifically teach an oxide film or layer breaking down.
     Omid-Zohoor ([0010, 0054]) teaches programming an anti-fuse transistor by breaking down the gate-oxide layer.
     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Omid-Zohoor into the device and/or method of Son as modified above in a manner such that the insulation layer 1122 would comprise an oxide film such that the control circuit would be configured to erase the first OTP by breaking the oxide film of the transistor.  The motivation to do so would have been to use an insulation layer comprising an oxide film commonly used in the art, and was known to be suitable for breaking down when programming an anti-fuse transistor as exemplified by Omid-Zohoor.

.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827